                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


SUGAR CANE GROWERS COOPERATIVE
OF FLORIDA,

     Plaintiff,

v.                                                  Civil Action No. __________

UNITED STATES ARMY CORPS OF
ENGINEERS,

   Defendant.
__________________________________________/

                                          COMPLAINT

             Plaintiff, Sugar Cane Growers Cooperative of Florida (the “Cooperative”), sues

     Defendant, United States Army Corps of Engineers (the “Corps”).

        I.        INTRODUCTION

             1.     Promises—especially those made by statute and rule—are meant to be kept.

     When Congress authorized the Comprehensive Everglades Restoration Plan (“CERP”) in

     the Water Resources Development Act of 2000 (“WRDA 2000”), it adopted a “Savings

     Clause” that promised existing legal water users that if any of their water sources might

     be lost as a result of a CERP Project, they would be maintained at pre-enactment levels

     until replaced by new sources. The Corps carried forward that promise when it adopted

     programmatic regulations that call for specific analyses to ensure that CERP Projects

     comply with the Savings Clause.
       2.      Now, however, the Corps has broken that promise by failing to conduct a

proper Savings Clause analysis to ensure that a key CERP project —the interrelated A-2

Reservoir and A-2 Stormwater Treatment Area (“STA”) known as the A-2 component of

the Central Everglades Planning Project (“CEPP A-2 Project”)—will not transfer or

eliminate existing legal sources of water. Among other problems, the Corps ignored the

very specific water supply baseline called for under WRDA 2000 and the Corps

programmatic regulations; and instead, utilized a baseline that assumed that significantly

less water is available for agricultural, urban, and other existing legal users.

       3.      The Corps’ approval of the CEPP A-2 Project also violates the National

Environmental Policy Act (“NEPA”) because the Corps failed to take a hard look at how

the project would impact the environment, including agricultural and drinking water

supplies.    Among other problems, the Corps’ analyses were fundamentally flawed

because they assumed that the A-2 Reservoir and A-2 STA would be operated in tandem

even though the Corps now contemplates a delay of the reservoir component of the

project.    Should that occur, the storage benefits of the CEPP A-2 Project will not

materialize; such that more water will be delivered to the WCAs without creating new

water sources for other users; thereby jeopardizing agricultural and urban water

supplies.

       4.      While the Cooperative fully supports the CEPP A-2 Project as originally

conceived, for the reasons outlined above, the Cooperative brings this action under the

APA to challenge the Corps’ approvals of the project pending appropriate analyses under

WRDA 2000 and NEPA in order to protect its existing legal water rights.

                                              2
   II.        PARTIES

         5.     Plaintiff, the Cooperative, is an agricultural marketing cooperative

association formed and operating pursuant to Chapter 618, Florida Statutes. The

Cooperative and its 42 member-farmers grow sugar cane and other crops on

approximately 70,000 acres in the Everglades Agricultural Area (“EAA”) in South

Florida.

         6.     Farming in the EAA involves the use and management of surface waters

which are supplied to the Cooperative and its members by the South Florida Water

Management District (“SFWMD”), a creature of state law, via the regional water

management project known as the Central and Southern Florida Project for Flood Control

and Other Purposes (“C&SF Project”).

         7.     As the local sponsor of the C&SF Project, SFWMD supplies water to the

Cooperative and its members in accordance with “consumptive use” permits issued by

SFWMD based on assurances that the use of such water is reasonable and beneficial, that

it does not interfere with the rights of any existing legal users, and that it is consistent

with the public interest.

         8.     The Cooperative and its members rely on water supplied by SFWMD from

Lake Okeechobee to irrigate their crops, particularly during periods of low rainfall, such

as the annual dry season and periodic droughts.

         9.     Defendant, the Corps, is a federal agency responsible for planning,

constructing, and modifying the C&SF Project and other CERP projects.




                                             3
   III.         JURISDICTION & VENUE

          10.     This Court has jurisdiction over the subject matter of this Complaint

pursuant to 28 U.S.C. §§ 1331 and 2201, and 5 U.S.C. §§ 701-706.

          11.     This action is brought under the APA, which provides a right of judicial

review to any person adversely affected by an agency action. 5 U.S.C. § 702. The APA

provides a right to judicial review of all final agency actions for which there is no other

adequate remedy in a court. Id. § 704. The APA provides that “the reviewing court “shall

… hold unlawful and set aside agency action, findings, and conclusions found to

be…arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” Id. § 706(2)(A).

          12.     The Corps has taken the following actions approving the CEPP A-2 Project:

(i) an August 31, 2015, Record of Decision finalizing the Final Integrated Project

Implementation Report and Environmental Impact Statement for CEPP (“CEPP EIS”),

which included a WRDA 2000 Savings Clause analysis; (ii) an April 17, 2020 Record of

Decision for the Clean Water Act (“CWA”) Section 404 Permit for the A-2 STA; (iii) a May

15, 2020, Record of Decision for the Central and Southern Florida, [EAA] Reservoir and

[STA] (the Post-Authorization Change Report (“PACR”)); and (iv) a May 2021, Project

Partnership Agreement (“PPA”) between the Corps and SFWMD governing the two

agencies’ responsibilities for building and operating the CEPP A-2 Project. Each of these

actions constitute final agency action subject to judicial review under the APA.

          13.     The Corps’ actions in approving the CEPP A-2 Project adversely affect the

Cooperative and its members because implantation of the CEPP A-2 Project as currently

                                               4
contemplated would eliminate or transfer existing legal sources of water for the

Cooperative and its members before new sources of comparable quantity and quality are

available to replace water that may be lost as a result of the project.

         14.     Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §

1391 because the projects at issue in this action are intended to be constructed or

implemented in this judicial district, the Defendant, the Corps, maintains a district office

in this judicial district, and the farming operations of the Cooperative and its members

take place within this judicial district.

   IV.         STATUTORY & REGULATORY BACKGROUND

               A. WRDA 2000 & the Corps’ Programmatic Regulations

         15.     On December 11, 2000, Congress enacted WRDA 2000, which authorized

CERP as the “framework for modifications and operational changes to the [CS&F Project]

that are needed to restore, preserve, and protect the South Florida ecosystem while

providing for other water-related needs of the region, including water supply and flood

protection.” Pub. L. No. 106-541, § 601(b)(1)(A), 104 Stat. 2680 (2000). WRDA 2000

directed the Corps to implement CERP and to integrate it with ongoing federal and state

projects. Id. § 601(b)(1)(B).

         16.     WRDA 2000 includes a Savings Clause to protect existing legal water users,

including the Cooperative and its members. The Savings Clause provides that “[u]ntil a

new source of water supply of comparable quantity and quality as that available on the

date of enactment of this Act is available to replace the water to be lost as a result of

implementation of the Plan, the Secretary and non-Federal sponsor shall not eliminate or

                                               5
transfer existing legal sources of water, including those for… an agricultural or urban

water supply….” Id. § 601(h)(5)(A), 104 Stat. 2690.

      17.    In 2003, the Corps promulgated programmatic regulations to implement

the requirements of WRDA 2000. See 33 CFR Part 385. The regulations call for the Corps

“to develop operating manuals to ensure that the goals and purposes of [CERP] are

achieved.” Id. § 385.28(a)(1). An operating manual must include a “system-wide manual

that provides a system-wide operating plan for operation of [CERP] projects … and other

features of the C&SF Project,” id. § 385.28(a)(2), and project operating manuals that

“provide the details necessary for integrating the operation of the individual projects

with the system operation.” Id.

      18.    Importantly, the regulations carried forward the Savings Clause enacted in

WRDA 2000, by requiring that all “operating manuals … be consistent with the savings

clause provisions in the Project Implementation Report and Project Cooperation

Agreement and the provisions of … § 385.36….” Id. § 385.28(a)(6). The regulations also

require the Corps to determine compliance with the Savings Clause by “comparing the

availability of water with [each] recommended project with the availability of water

under the pre-CERP baseline.” Id. § 385.36(a). Consistent with the express language of

WRDA 2000, § 601(h)(5)(A), the regulations define the pre-CERP baseline as “the

hydrological conditions … on the date of enactment of WRDA 2000,” which was

December 11, 2000. Id. § 385.5.




                                            6
       B.       NEPA

       19.      The purpose of NEPA is “[t]o declare a national policy which will

encourage productive and enjoyable harmony between man and his environment; to

promote efforts which will prevent or eliminate damage to the environment and

biosphere and stimulate the health and welfare of man; to enrich the understanding of

the ecological systems and natural resources important to the Nation; and to establish a

Council on Environmental Quality.” 42 U.S.C. § 4321.

       20.      NEPA and its implementing regulations require federal agencies to prepare

environmental impact statements (“EIS”) for major federal actions that will significantly

affect the quality of the human environment. Id. § 4332; 40 C.F.R. § 1500, et. seq. In

preparing an EIS, NEPA regulations require agencies to consider the environmental

impacts of the proposed action, the significance of those impacts, and reasonable

alternatives to the proposed action. 40 C.F.R. §1502.16(a)(1). When an agency determines

that economic or social and natural or physical environmental effects are interrelated, the

EIS must give appropriate consideration to those effects on the human environment. Id.

§ 1502.16(b).

       21.      The EIS requirement and NEPA’s other “action-forcing” procedures

implement the statute’s sweeping policy goals by ensuring that agencies take a “hard

look” at the environmental consequences of their actions and by guaranteeing broad

public dissemination of relevant information.




                                             7
V.     FACTUAL BACKROUND

       A.     The CS&F Project & Lake Okeechobee

       22.    Lake Okeechobee is the heart of the water resources system in central and

south Florida. The Lake provides drinking water for surrounding communities and

serves as a source of irrigation for an agricultural industry that produces sugar cane,

winter vegetables, citrus, and rice.

       23.    A major hurricane in 1947 prompted the need for additional flood and

storm damage reduction, particularly around and south of the Lake.             As a result,

Congress passed the Flood Control Act of 1948 authorizing the C&SF Project, a

comprehensive plan to provide flood and storm damage reduction and other water

control benefits in central and South Florida. Pub. L. 80–858, § 203 (1948).

       24.    When originally approved by Congress, the CS&F Project was recognized

as a modification to a previously approved project for Caloosahatchee River and Lake

Okeechobee drainage areas. Id. As approved in 1948, the CS&F Project was recognized

as “the comprehensive plan for flood control and other purposes in central and southern

Florida as recommended by the Chief of Engineers.” Id.

       25.    Among other things, the CS&F Project included the raising of existing

levees around Lake Okeechobee and the construction of new levees, channels, and

control works for the Lake. The new dike system around the Lake was completed in the

late 1960’s, and named the Herbert Hoover Dike, in honor of the former President and

his role in implementing levee construction. Pub. L. 86-645 (1960).




                                             8
      B.       Lake Okeechobee & Regulation Schedules

      26.      The Herbert Hoover Dike and several water control structures allow the

Corps to manage the Lake to meet different objectives, including flood control and water

supply. The Corps has regulated water levels in the Lake in accordance with water

regulation schedules for decades.

      27.      In 2000, the Corps promulgated the so-called “WSE” regulation schedule,

which maintained higher water levels in Lake Okeechobee than today; meaning that

more water supply capacity was available in times of low water levels and drought. The

WSE regulation schedule was in effect on the date of enactment of WRDA 2000 (i.e.,

December 11, 2000).

      28.      Due to concerns about the integrity of the Herbert Hoover Dike, in

November 2007, the Corps issued a “Supplemental” EIS (“SEIS”) to evaluate alternative

regulation schedules to reduce pressure on the Dike while the Corps conducted necessary

repairs. The result of that evaluation —LORS 2008— called for a significant lowering of

average water levels in the Lake. Specifically, according to the SEIS, LORS 2008 was

intended to maintain Lake levels 1.25 feet lower than WSE, which equates to, on average,

more than 500,000 acre-feet of lost storage capacity for water supply to existing legal

water users.

      29.      Despite assurances that LORS 2008 would be an “interim” schedule until

Herbert Hoover Dike repairs were completed, LORS 2008 remains in effect even though

those repairs are substantially completed. As a result, water supply for agriculture and




                                           9
drinking water remains substantially reduced from levels maintained under the pre-

WRDA 2000, WSE regulation schedule.

       C.     The A-2 Reservoir and A-2 STA

       30.    The CEPP A-2 Project is a CERP Project consisting of, among other things,

a reservoir in the EAA, sometimes known as the “EAA Reservoir” or the “A-2 Reservoir,”

that was intended to be operated in tandem with a Stormwater Treatment Area (“STA”),

typically referred to as the A-2 STA, which is designed to treat water before it is released

into Water Conservation Area “WCA” 3A. The purpose of the project is to improve the

quantity, quality, timing, and distribution of water before it flows to the northern

estuaries, WCA-3A, and, eventually, Everglades National Park, while increasing water

supply for urban, industrial and agricultural users.

       1.     Procedural History

       31.    Congress originally authorized the CEPP A-2 Project in WRDA 2000 and

did so again in 2018 after the Corps and SFWMD substantially modified the design of the

A-2 Reservoir to make it larger, in order to provide 240,00 acre-feet of storage capacity.

See PL 115-270, 132 Stat. 3765.

       32.    As noted above, the Corps has taken the following actions approving the

CEPP A-2 Project: (i) the August 31, 2015, Record of Decision finalizing the CEPP EIS; (ii)

the April 17, 2020 Record of Decision for the CWA Section 404 Permit for the A-2 STA;

(iii) a May 15, 2020, Record of Decision for the CEPP A-2 Project (PACR); and (iv) the May

2021 PPA between the Corps and SFWMD.




                                            10
       2.     The Corps’ Flawed Analyses

       33.    The Cooperative fully supports the A-2 Reservoir and A-2 STA components

of CEPP as they were originally contemplated—to work in tandem to provide both water

supply and water quality benefits. As described by the Corps, the purpose of the

combined project is to provide storage to increase agricultural and drinking water

supplies, as well as to increase treatment capacity so that more water can be delivered

from Lake Okeechobee to the WCAs. If, however, the A-2 STA is operated by itself, as

now contemplated, any agricultural or urban water supply benefits of the combined

project would be delayed indefinitely.

       34.    Construction of the A-2 STA has begun, but construction of the A-2

Reservoir has not yet started. Because construction of the reservoir is a multi-year, multi-

billion dollar project, the STA will be operational before the reservoir. Moreover, in its

April 2020 Record of Decision, the Corps left open the possibility that the A-2 Reservoir

will not be constructed at all. See April 17, 2020 Record of Decision, at 5 (“If the Corps

constructs the proposed A-2 Reservoir…”) (emphasis added). Yet the Corps arbitrarily failed

to address this potentiality, as well as other important issues, in its analyses of the A-2

Reservoir and A-2 STA.

       35.    The Corps’ modeling analyses concluded that the combined A-2

Reservoir/STA project would increase agricultural and urban water supply over current

levels because the A-2 Reservoir would provide critically need water storage. However,

the hydrologic modeling underlying those Savings Clause analyses assumed concurrent

operation of the A-2 Reservoir and A-2 STA. None of the analyses evaluated the impact

                                            11
on agricultural and urban water supply if the A-2 Reservoir and A-2 STA are not operated

in tandem because the Reservoir is delayed as now contemplated by the Corps. The

Corps’ failure to evaluate the full range of operational scenarios now under consideration

constitutes a violation of NEPA.

      36.    In its Savings Clause analysis for A-2 Reservoir, the Corps did not use the

pre-CERP baseline as required by WRDA 2000 § 601(h)(5)(A) and the Corps’ own

regulations; but instead used the significantly lower water supply provided by LORS

2008 as the baseline. This fundamental flaw in the evaluation of the A-2 Reservoir leaves

existing legal water users, including the Cooperative and its members, at substantial risk

that their existing water sources as of the date of enactment of WRDA 2000 will be

eliminated or transferred without corresponding new water sources.

                                       COUNT I

                           Violation of WRDA 2000 & APA

      37.    Plaintiff, Sugar Cane Growers Cooperative of Florida, re-alleges and

incorporates by reference paragraphs 1 through 18 and 22 through 34, and 36 of this

Complaint as though fully set forth herein.

      38.    The Corps’ use of the water supply provided by LORS 2008 as the baseline

for its Savings Clause analyses for the A-2 Reservoir and A-2 STA components of CEPP,

rather than the Pre-CERP baseline (i.e, December 11, 2000), constitutes a violation of

WRDA 2000 § 601(h)(5)(A).

      39.    If the A-2 Reservoir and A-2 STA are not operated in tandem because the

Reservoir is delayed as now contemplated by the Corps, the assumption underlying

                                              12
hydrologic modeling for its Savings Clause analyses that A-2 Reservoir and A-2 STA

would be operated concurrently constitutes a violation of WRDA 2000 § 601(h)(5)(A) and

the Corps’ CERP programmatic regulations at 33 C.F.R. Part 385.

       40.    The actions described in Paragraphs 40, 41, and 43 through 45 above

individually and collectively are a violation of WRDA 2000 § 601(h)(5)(A), and are

arbitrary, capricious, an abuse of discretion, contrary to law, and taken without

observance of procedures required by law within the meaning of 5 U.S.C. § 706(2).

                                       COUNT II

                              Violation of NEPA and APA

       41.    Plaintiff, Sugar Cane Growers Cooperative of Florida, Inc., re-alleges and

incorporates by reference Paragraphs 1 through 14 and 19 through 35 of this Complaint

as though fully set forth herein.

       42.    The Corps’ actions in approving the CEPP A-2 Project (as described in

Paragraphs 12 and 32 above) , individually and collectively violate NEPA because:

              a.     The Corps’ failure to evaluate the impact on agricultural and urban

       water supply if the A-2 Reservoir and A-2 STA are not operated in tandem because

       the Reservoir is delayed constitutes a failure to evaluate all alternatives to the

       agency’s proposed action in violation of NEPA.

              b.     The flaws in the Corps’ modeling analyses reflect a failure to take a

       hard look at the impacts of the A-2 Reservoir and STA components of CEPP on the

       human environment in violation of NEPA because the lack of water storage would




                                           13
       result more water being sent south to the WCAs to the detriment of agricultural

       and urban users.

       43.      For the reasons set forth above, the Corps’ actions in approving the CEPP

A-2 Project are individually and collectively arbitrary, capricious, an abuse of discretion,

contrary to law, and taken without observance of procedures required by law within the

meaning of 5 U.S.C. § 706(2).

                                   PRAYER FOR RELIEF

       Plaintiff, Sugar Cane Growers Cooperative of Florida, Inc. respectfully requests

that the Court enter judgment for the Plaintiff and provide the following relief:

       A. Declare that the Corps’ actions in approving the CEPP A-2 Project contravene

             WRDA 2000;

       B. Declare that the Corps’ actions in approving of the CEPP A-2 Project

             contravene NEPA;

       C. Declare that the Corps’ approval the CEPP A-2 Project is arbitrary, capricious,

             and an abuse of discretion in contravention of the APA;

       D. Vacate the Corps’ approval of the CEPP A-2 Project pending further agency

             review consistent with the WRDA 2000 Savings Clause and NEPA;

       E. Grant such other relief as may be authorized by law and the Court deems just

             and appropriate.




                                             14
Dated: August 26, 2021        Respectfully submitted,

                              // Gary V. Perko__________
                              Gary V. Perko (FBN 855898)
                              gperko@holtzmanvogel.com
                              Gary K. Hunter (FBN 949779)
                              ghunter@holtzmanvogel.com
                              Mohammad O. Jazil (FBN 72556)
                              mjazil@holtzmanvogel.com
                              HOLTZMAN VOGEL BARAN
                              TORCHINSKY & JOSEFIAK, PLLC
                              119 South Monroe Street, Suite 500
                              Telephone: (850) 270-5938

                              Counsel for SUGAR CANE GROWERS
                              COOPERATIVE OF FLORIDA




                         15
